IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 524 MAL 2014
                              :
                Respondent    :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
CHARLES V. OLIVER,            :
                              :
                Petitioner    :


                                     ORDER


PER CURIAM

      AND NOW, this 5th day of November, 2014, the Application for Leave to

Respond and the Petition for Allowance of Appeal are DENIED.